Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/21 has been entered.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 

As to claims 1 and 20, the prior arts alone or in combination fail to disclose the claimed limitations such as, “collecting Raman spectroscopy data from the membrane;  and based on the Raman spectroscopy data, determining at least one selected from the group consisting of: presence or absence of membrane fouling, severity or thickness of membrane fouling, and composition of the membrane fouling;  wherein the Raman spectroscopy is selected from the group consisting of Coherent Anti-Stokes Raman Scattering (CARS)” along with all other limitations of the claim. 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “collect Raman spectroscopy data from the membrane;  and based on the Raman spectroscopy data, determine at least one selected from the group consisting of: presence or absence of membrane fouling, severity of membrane fouling, and composition of the membrane fouling;  wherein the Raman spectroscopy is selected from the group consisting of Coherent Anti-Stokes Raman Scattering (CARS), Stimulated Raman Scattering (SRS), and spontaneous Raman Scattering” along with all other limitations of the claim. 

Claims 2-13 and 15-19 are allowable due to their dependencies. 
The closest references, MIKAMI et al. and Weitekamp et al. (US 20020162947 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886